               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                          Plaintiff,
                                                     Case No. 18-CV-1290-JPS-JPS
 v.

 CERTAIN REAL PROPERTY
 COMMONLY KNOWN AS 4512                                              ORDER
 SOUTH DREXEL BOULEVARD,
 CHICAGO, ILLINOIS,

                          Defendant,



 and



 FRANCIS BURNS and WORLD
 BURNS INC.,

                          Claimants.


       This action for civil forfeiture in rem was filed on August 21, 2018.

(Docket #1). The government seeks forfeiture of the defendant property,

which is titled to the claimant World Burns, Inc. (the “Company”), because

it is traceable to the proceeds of wire fraud. Id. at 2. Francis Burns (“Burns”),

identified as a claimant on the Court’s docket sheet, has filed a number of

largely unintelligible documents in an apparent attempt to assert a claim to

the property, either on his own behalf or that of the Company. See (Docket

#9, #11, #12, and #19).

       This matter was originally assigned to Magistrate Judge William E.

Duffin. While it was pending before Judge Duffin, the government filed a
motion to strike some of the putative notices of claim filed by Burns.

(Docket #13). Judge Duffin granted the motion on November 29, 2018.

(Docket #17). The case was reassigned to this branch of the Court on January

3, 2019. Prior to the reassignment, the government filed a second motion to

strike another of Burns’ filings. (Docket #18). There, the government sought

to strike a document docketed as a “notice of claim,” even though it does

not qualify as such a notice. See id., (Docket #9).

       Neither Burns nor the Company filed a brief in opposition to the

government’s motion, and the time in which to do so has expired. Civ. L. R.

7(b). The Court will, therefore, grant the motion and strike the putative

notice of claim. (Docket #9). The Court will also sua sponte strike Burns’

December 26, 2018 filing. (Docket #19). It is a rambling, incoherent

document having no legitimate purpose or effect in this case.1 The Court




       Burns’ filings suggest his adherence to the “sovereign citizen” movement.
       1

“Sovereign citizens” hold nonsensical beliefs about the jurisdiction of the U.S.
government and maintain that they are not subject to laws in the same manner as
everyone else:
       As explained by the FBI, “Sovereign citizens view the USG [U.S.
       government] as bankrupt and without tangible assets; therefore,
       the USG is believed to use citizens to back U.S. currency. Sovereign
       citizens believe the USG operates solely on a credit system using
       American citizens as collateral. Sovereign citizens exploit this belief
       by filing fraudulent financial documents charging their debt to the
       Treasury Department.” Federal Bureau of Investigation,
       “Sovereign Citizens: An Introduction for Law Enforcement” 3
       (Nov.        2010),     http://info.public       intelligence.net/FBI-
       SovereignCitizens.pdf (visited March 6, 2013).
El v. AmeriCredit Fin. Servs., Inc., 710 F.3d 748, 750 (7th Cir. 2013). The Court of
Appeals has repeatedly found that such beliefs are without a lawful basis. Id.; Bey
v. State of Ind., 847 F.3d 559 (7th Cir. 2017). Any future filings by Burns should be
founded in the law and facts relevant to this case, not his fanciful musings about
trusts, debtors, UCC financing statements, and the like.


                                    Page 2 of 3
warns Burns that if he offers any further frivolous filings in this matter, he

will be subject to appropriate sanctions.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to strike (Docket #18) be and

the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that the documents filed on October 1,

2018 (Docket #9) and December 26, 2018 (Docket #19) by Claimant Francis

Burns be and the same are hereby STRICKEN.

       Dated at Milwaukee, Wisconsin, this 5th day of February, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
